Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This office action is response to the Response to Election filed on October 14, 2022.  As per request, group I includes claims 1-18 has been elected without traverse is acknowledge.  Thus, claims 1-18 are pending.  Claims 19-21 has been withdrawn due to non-elected claims.
The prior art submitted on October 01, 2020 has been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (2021/0118293)
 With respect to claim 1,Yi discloses a server (see at least the abstract), comprising a transceiver configured to communicate with a plurality of vehicles and a plurality of personal mobility (see at least figure 20); and a controller configured to set a cluster based on a size information of the plurality of vehicles and a size information of the plurality of personal mobility during cluster driving; determine driving positions of the plurality of vehicles as primary in the cluster based on the size information of the plurality of vehicles; determine driving positions of the plurality of personal mobility as secondary in the cluster based on the size information of the plurality of personal mobility (see at least figures 20-23; and adjust layout information for the driving positions determined as the primary and the secondary to be transmitted to the plurality of vehicles and the plurality of personal mobility (see at least figures 20-23).
Yi does not explicitly disclose the setting a geo-fencing area.  However Yi does disclose that set of cluster which is similar to the geo-fencing area.  It would have been obvious to an ordinary skill in the art to realize that the teaching of Yi can includes the setting of geo-fencing area in order to group the vehicle or personal mobile in the same lane for the layout.
With respect to claim 2, Yi discloses that the transceiver is configured to receive the size information of the plurality of vehicles and the size information of the plurality of personal mobility (see at least figure 23, paragraphs 0014, 0016, 0018, 0023, 0275, 0293 and 0294).
With respect to claims 3-18, Yi discloses the limitations of these claims in at least figures 20-25 and paragraphs 0316 to 0346.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Rothoff et al. (2015/0154871), Kolhouse et al. (2016/0054736) and Morita (2018/0301034).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
November 3, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661